Ehxibit 10-24 PROJECT AGREEMENT AND LETTER OF AUTHORIZATION FORMATECH, Inc. 200 Bulfinch Drive Andover, MA 01810 Attention: Jeff Clement Pursuant to the terms and conditions of a Contract Aseptic Fill Manufacturing Agreement MA-102-10 (the “Manufacturing Agreement”) by and between FORMATECH, INC. (hereinafter, FORMATECH) and Cellceutix, Inc., (hereinafter, “CLIENT”), CLIENT hereby authorizes FORMATECH to perform the services identified herein: · using the components and excipients identified in Exhibit I, and · in accordance with the Pricing Schedule identified in Exhibit II. General Information Product Name Kevetrin Product use and/or indication Oncology Molecule Type Small Molecule Batch Size (# of vials) <3,500 Vials Formulation 30.0 mg/mL Fill volume: 1.0mL Clinical Phase of Lot to be Manufactured Phase I Countries in which studies will be held USA Bulk Drug Substance Storage Conditions CRT Drug Product Storage Conditions 2-8°C If you agree to the aforementioned terms and conditions, please sign and return one copy of this letter to the undersigned. CELLCEUTIX, INC. By: Date: Accepted and agreed to: FORMATECH, INC. By: Date: Disposition of product tailings, weight check vials, process and testing reject materials Note: Formatech will dispose of all product tailings, weight check vials, process and testing reject vials within four (4) weeks of completion of manufacturing activities for this batch. In the event that CLIENT wishes to reclaim these materials, please designate as such below and provide shipping information. Return to CLIENT or CLIENT designee Ship to: FORMATECH, Inc., 200 Bulfinch Drive, Andover, MA01810 FTI#: PA-036-10JCPageof [INSERT PAGE NUMBER]Confidential PROJECT AGREEMENT AND LETTER OF AUTHORIZATION Exhibit I: Components, Excipients & Reagents Components Vials Type Size / Neck Size Mfg. & Part # Supplied / Released by Type 1 Glass 2mL / 13mm TBD Formatech Stoppers Style Formulation / Coating Mfg. & Part # Supplied / Released by Lyo FluroTec West; TBD Formatech Aluminum Seals Style Color Mfg. & Part # Supplied / Released by 13mm flip-off crimp seals TBD TBD Formatech Sterile Filters Mfg. Type Part # Supplied / Released by TBD TBD TBD Formatech Excipients & Reagents Description Grade Mfg. & Part # Supplied / Released by API is formulated in WFI only. FORMATECH’s Component, Excipient and Reagent allowance is $2,000.00 per Project Agreement and CLIENT will be invoiced for all component, excipient, reagent and/or ID testing charges in excess of that amount. *Please note that the following items will be addressed in the batch record with CLIENT input: ·Specifications regarding container closure and excipients/reagents manufacturers ·Catalog numbers and grades associated with container closure and excipients/reagents ·Numbers of reserve samples for testing required ·Filling tolerances and label claims Exhibit II: MANUFACTURING SERVICES Activity Pricing Notes Disposable Manufacturing Equipment ·Glass Formulation & Filling Vessels, filling assemblies, sterilizing filters $ Batch Record Development & Issuance $ Cleaning Qualification Study & Initial Cleaning Verification of Manufacturing Equipment Verified using TOC Note: additional charges will be incurred if an alternate detection method is required i.e. RP-HPLC Formulation: ·Formulation suite usage ·Continuous sparging with inert gas ·Other special services (UF/DF, etc.) Incl. N/A N/A Aseptic Manufacturing: ·Liquid Filling: ≤3,500vials (1 day process) ·Overtime charges, GMP suite ·Lyophilization: ≤48 hours ·Nitrogen gas overlay ·Other special services $ TBD $ N/A N/A Note: Formulation & filling in GMP suite not to exceed 8 continuous hours. If filtering/fill time is extended, the following overtime rates will apply: ·1-4 hours: $/hour ·Over 4 hours: $/hour ·Additional day: $/day Label Production and Drug Product Labeling TBD Vial labeling required Box labels required Inkjet lot # on overseal Bulk packaging Included Bulk pack into tamper-evident containers per Formatech SOP. Shipping TBD* *Shipping and handling will be billed back to CLIENT separately Total Cost of Manufacturing Services:$ + TBD Exhibit II (cont.): ANALYTICAL SERVICES Activity Pricing Notes Bulk Drug Substance ID Note: ID test material must be delivered to Formatech in a satellite container accompanying the API TBD Bulk Formulated Drug / In-process Testing Density $ Bioburden (includes preparatory test) $ Upon completion of the preparatory test,the cost of this assay is $ for each subsequent fill Sterile Filtered Bulk Drug Bulk Sterility by membrane filtration *** *** Outsourced – costs to be billed back to client. Drug Product Release Testing pH (3 samples) $ Osmolality (3 samples) $ Appearance (3 samples) $ Karl Fischer, Moisture Content (3 samples) $ Particulate Analysis (USP<788>) *** *** Outsourced – costs to be billed back to client. Sterility (and Bacteriostasis & Fungistasis if required) *** *** Outsourced – costs to be billed back to client. Bacterial Endotoxin (and inhibition & Enhancement if required) *** *** Outsourced – costs to be billed back to client. Total Cost of Analytical Services:$+ TBD & *** Final Project Cost:$ USD + TBD & *** NOTE: Formatech will provide CLIENT with one (1) copy of the completed batch record for this fill and the cost is included in the total project cost.Any additional documentation requested by CLIENT including but not limited to copies of raw data, additional copies of batch records, etc., will be provided if requested by CLIENT and additional charges will be applied. All separate invoices for shipping and testing services include a 20% surcharge for handling and processing. FORMATECH, Inc., 200 Bulfinch Drive, Andover, MA01810 FTI#: PA-036-10JCPageof [INSERT PAGE NUMBER]Confidential
